— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered September 12, 1985, convicting him of murder in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made to the police.
Ordered that the judgment is affirmed.
The defendant argues that the court erred in admitting certain statements because there was not a pronounced break between those statements and the tainted statements which were ruled inadmissible. However, the defendant’s contention is not preserved for appellate review (see, CPL 470.05 [2]; People v Martin, 50 NY2d 1029; People v Smith, 158 AD2d 488) and we decline to address the contention in the exercise of our interest of justice jurisdiction. Sullivan, J. P., O’Brien, Pizzuto and Santucci, JJ., concur.